United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3081
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Florence C. Brooks

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                          Submitted: February 13, 2014
                            Filed: February 27, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      Florence Brooks appeals the sentence imposed by the district court1 after she
pleaded guilty to a felon-in-possession offense. On appeal, Brooks’s counsel seeks

      1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the court abused its discretion in varying upward from the Guidelines
calculation, and in denying the government’s substantial-assistance motion.

       Upon careful review, we conclude that the court committed neither procedural
nor substantive error at sentencing, because the Guidelines calculation was correct
and the court made an individualized assessment of the 18 U.S.C. § 3553(a) factors,
specifically taking into account Brooks’s cooperation. See United States v. Mangum,
625 F.3d 466, 470 (8th Cir. 2010) (upward variance is reasonable where court makes
individualized assessment of § 3553(a) factors); United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc) (appellate review of sentencing decision). Having
independently reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Therefore, we grant counsel’s motion to
withdraw, subject to counsel informing appellant about procedures for seeking
rehearing or filing a petition for certiorari. The judgment is affirmed.
                         ______________________________




                                        -2-